Citation Nr: 1619502	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for bilateral arm disorder.

2. Entitlement to service connection for bilateral elbow disorder.

3. Entitlement to service connection for bilateral wrist disorder.

4. Entitlement to service connection for low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION


The Veteran served on active duty from October 1973 to October 1976 and from August 1977 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2009 by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  The Veteran filed a notice of disagreement (NOD) in May 2009 and the RO issued a statement of the case (SOC) in July 2009.  In July 2009, the Veteran perfected a timely appeal of the claim with the filing of a VA Form 9 (substantive appeal).  

This appeal was previously before the Board in October 2013.  The matter was remanded to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a VA examination for each of the issues on appeal.  The requisite examinations having been conducted in November 2013, the matter is once again before the Board for appellate consideration.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT


1. The Veteran's bilateral arm disorder is not causally or etiologically due to service.

2. The Veteran's bilateral elbow disorder is not causally or etiologically due to service.

3. The Veteran's bilateral wrist disorder is not causally or etiologically due to service.

4. The Veteran's low back disorder is not causally or etiologically due to service.


CONCLUSIONS OF LAW


1. Service connection for a bilateral arm disorder is not established.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

2. Service connection for a bilateral elbow disorder is not established.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

3. Service connection for a bilateral wrist disorder is not established.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).

4. Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA and private treatment records have been obtained and associated with the claims file.

A Standard letter sent in January 2009 satisfied the duty to notify provisions.  The letter fully addressed the notice requirement in its entirety.  The letter informed the Veteran of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal.  The Board finds that the notification requirements of the VCAA have been satisfied.

To fulfill Dingess requirements, in January 2009, VA provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  VA successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The service treatment records have been obtained.  Post-service VA and private records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided a VA medical examination for his arms, elbows, wrists and back in November 2013.  The Board finds the November 2013 VA medical opinions adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, VA's duty to assist has been met.

Lastly, as noted above, in October 2013 the Board remanded these claims for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet.  App. 268 (1998); D'Aries v. Peake, 22 Vet.  App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the October 2013 remand, a VA medical examination was conducted for each outstanding issue.  See November 2013 VA examination.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran's with the development of evidence is required.


II. Service Connection

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as arthritis, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such a disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Facts

The Veteran is seeking service connection for lower back and bilateral arm, elbow, and wrist disorders.  He asserts that his injuries stem from his active service, as his military duties were "physically demanding putting a strain on my whole body."  See July 2009 VA Form 9 ("bilateral elbow and wrist conditions and low back condition are the direct injuries from the U.S. Army").  Service personnel records detailed that the Veteran served in the Army with documented military occupational specialties of Food Service Specialist, Infantryman, and Armored Crewman.  

Service treatment records were reviewed.  The Veteran's October 1973 enlistment examination reveals normal orthopedic results, as does the Veteran's June 1976 discharge examination, July 1977 reenlistment examination, and August 1977 and October 1985 periodic examination reports.  A May 1983 acute medical care treatment record revealed complaints of stiff neck and pain in right shoulder as well as down his right arm.  The Veteran was noted to have full range of motion, no joint swelling , and no crepitation.  The examiner listed an assessment of muscle strain.  An additional May 1983 acute medical care treatment record revealed continued complaints of right shoulder pain radiating into arm with numbness of the hand.  The Veteran was noted to have good range of motion and no signs of right shoulder dislocation or injury.  The examiner listed an assessment of myalgia or neuralgia.  In January 1986, the Veteran was treated for a left thumb abscess with lymphadenitis, including erythematous radiating up the left wrist and arm.

Post-service VA and private medical treatment records reflect that in June 2003 the Veteran complained that his shoulders were "bothersome" from his work as a machinist.  See June 2003 VAMC addendum ("Can be one shoulder or the other...states it is not anything he feels he needs check out").  In June 2004, the Veteran reported falling down several stairs and landing on his right shoulder.  See June 2004 VAMC Cortland addendum.  He complained of pain, some difficulty raising his arm above shoulder level, and slight numbness between his 4th and 5th fingers.  Id.  An examination of the right shoulder with x-rays revealed "normal alignment" and "no fracture," leaving the impression of a negative exam.  See June 2004 Cayuga exam.  

Regarding his back, in December 2003 the Veteran complained of mid low back pain with radiation of pain and numbness down the left leg as well as upper right arm numbness.  See December 2003 VAMC Cortland addendum.  The Veteran was "unsure of the incident" that caused that pain, but the physician noted that the Veteran's job as a machinist involves "fairly heavy labor."  Id.  The Veteran reported that it his back had been troubling him for "about one year" and x-rays were performed revealing diagnoses of mild scoliosis and mild degenerative disc disease.  Id.  In December 2006 the Veteran complained of low back pain after hearing a pop in his back while coughing, and during a June 2007 treatment he reported intermittent back pain that was controlled with the use of Flexeril.  See December 2006 VAMC Cortland addendum; see also June 2007 Cortland VAMC Clinic Progress Note.  

Additional VA treatment notes dated in 2008 and 2009 revealed continued complaints of low back pain and findings of right carpal and cubital tunnel syndrome with ulnar nerve entrapment.  See November 2008 VAMC Syracuse H&P Note ("right carpal and cubital tunnel syndromes...several month history of symptoms and numbness and tingling.")  The Veteran underwent a private electromyography/nerve conduction velocity study in August 2008.  See August 2008 M.T. report.  In the patient history section, it was noted that the Veteran had no left arm or lower extremity symptoms.  Id.  Abnormal study findings reflected electrodiagnostic evidence of a severe right carpal tunnel syndrome and right ulnar neuropathy at the elbow.  Id.  In a September 2008 treatment record, the Veteran reported that he worked as a machinist and had to do a lot of heavy lifting.  See September 2008 VAMC Syracuse Orthopedic Surgery Consult ("He does work as a machinist where he has to do a lot of heavy lifting and this is affecting his work.  He has not had any neck issues or injuries.")  In December 2008 and January 2009 post-surgical treatment notes, the Veteran "denie[d] numbness or tingling in any his fingers" following his right ulnar nerve decompression secondary to right ulnar neuropathy at the elbow.  See January 2009 VAMC Syracuse Orthopedic Surgery Note.

In November 2013, the Veteran was afforded VA examinations for his arms, elbows, wrists, and back.  See November 2013 VA examination.  The examiner reviewed the Veteran's claims file and conducted an in-person examination prior to rendering an opinion as to each issue.  Regarding the Veteran's lower back, the examiner identified current diagnoses of back pain and degenerative changes of the thoracic spine.  Id.  The Veteran identified his back trouble as "locking up" intermittently, and reported the date of onset as shortly after service, or earlier, around 1980.  Id.  The Veteran reported that his back problems only occurred every so often, the last time being two months prior.  Id.  He described his pain as sharp, a 9/10 and used Flexeril for relief.  Id.  The examiner observed that the Veteran mounted and dismounted the table without distress.  The examiner noted that following service the Veteran was employed remediating hazardous waste for five years, as a corrections officer for five years, as a machinist for thirteen years, and as a security guard during the two months prior to the examination.  Id.  The examiner concluded that the Veteran's low back disorder was less likely than not related to his military service based upon a "careful review of the records, interview and examination of this veteran and search of the literature for current understanding of condition(s) under investigation."  Id.  Specifically, the examiner identified that the Veteran's service records did not reflect any spinal illness or injury, and the Veteran answered "no" as to whether he had any back pain or a trick back on his July 1977 self-report.  Id.  The examiner also noted that the Veteran worked in a field of heavy labor, and that his first complaints of back pain according to the record were from 2002, "some fourteen years after" the end of active duty.  Id.

Regarding the Veteran's bilateral arms/shoulders, the examiner identified a current diagnosis of a strain with an unknown etiology and noted the Veteran's 1983 diagnosis of myalgia vs neuralgia.  Id.  The Veteran identified his arm trouble as intermittent pain to his right shoulder, dating back to 1982 or 1983.  Id.  The pain was described as sharp, with the last occurrence a few months prior.  Id.  The examiner concluded that the Veteran's arm disorders were less likely than not related to his military service based upon a "careful review of the records, interview and examination of this veteran and search of the literature for current understanding of condition(s) under investigation."  Id.  Specifically, the examiner identified that the Veteran's June 1976 and July 1977 military examinations did not reflect any upper extremity injuries, and the Veteran did not report that he had any arm trouble on his October 1985 self-report.  Id.  The examiner identified that the Veteran was seen in May 1983 for a painful right shoulder of three weeks duration and was diagnosed with myalgia vs neuralgia, but that there is no documentation of care beyond the 1983 time increment, and the Veteran served for another five years without any more complaints.  Id.  In addition, the examiner identified that a June 2004 medical report demonstrates that the Veteran came to experience pain in the area following a fall down a flight of stairs and landing on his right shoulder.  Id.  

Regarding the Veteran's bilateral elbows, the examiner identified the Veteran's 2008 surgical intervention for ulnar neuropathy decompression and a current diagnosis of residuals from this procedure.  Id.  The Veteran reported his elbow trouble as intermittent pain usually occurring during cold weather, and that his right elbow is smaller than his left.  Id.  The examiner identified pain on movement without any functional loss.  Id.  The examiner ultimately concluded that the Veteran's elbow disorders were less likely than not related to his military service based upon a "careful review of the records, interview and examination of this veteran and search of the literature for current understanding of condition(s) under investigation."  Id.  Specifically, the examiner identified that the Veteran did not report that he had any elbow trouble on his July 1977 self-report.  Id.  The examiner identified that the Veteran was seen in January 1986 for a left thumb abscess with lymphadenitis, but that there is no documentation of care beyond this 1986 incident or any other evidence indicating that it became a chronic condition, and the Veteran served for another eighteen months without any more reports.  Id.  The examiner also included excerpts from the Veteran's 2008 treatments for his right arm ulnar neuropathy and carpal tunnel.  Id.  For the purpose of further elaborating upon the medical record citations and accompanying diagnoses, the examiner also included medical treatise excerpts.  Id.  These excerpts on Ulnar Nerve Entrapment and the Etiology on compression around the elbow provide a medically detailed explanation of the Veteran's conditions.  Id.

Regarding the Veteran's bilateral wrists, the examiner identified the Veteran's 2008 diagnosis of carpal tunnel syndrome and a current diagnosis of a strain of unknown etiology from 2013.  Id.  The Veteran identified his wrist trouble as intermittent pain in the right wrist usually during cold weather, and that he "may have slipped and fell at some time during service."  Id.  The examiner identified pain on movement to both wrists and functional loss of the right wrist.  Id.  The examiner concluded that the Veteran's wrist disorders were less likely than not related to his military service based upon a "careful review of the records, interview and examination of this veteran and search of the literature for current understanding of condition(s) under investigation."  Id.  Specifically, the examiner identified that the Veteran's June 1976 and July 1977 examinations of the upper extremities were "normal".  Id.  The examiner noted that the Veteran was seen in January 1986 for a left thumb abscess with lymphadenitis, but that there is no documentation of care beyond 1986 or any other evidence indicating that it became a chronic condition, and the Veteran served for another eighteen months without any more reports.  Id.  The examiner also included excerpts from the Veteran's 2008 treatments for his right arm ulnar neuropathy and carpal tunnel.  Id.  For the purpose of further elaborating upon the medical record citations and accompanying diagnoses, the examiner also included medical treatise excerpts.  Id.  These excerpts on Ulnar Nerve Entrapment and the Etiology on compression around the elbow provide a medically detailed explanation of the Veteran's conditions.  Id.

Analysis

Given the evidence of record, the Board finds that service connection for a low back disorder, bilateral arm disorder, bilateral elbow disorder, and bilateral wrist disorder, is not warranted on a direct, presumptive, or secondary basis.  Initially, the Board notes that there is no medical evidence or competent and credible lay evidence in the record which demonstrates that the Veteran's current low back disability, his degenerative changes of the thoracic spine, was manifested to a compensable degree within a year after the Veteran's discharge from service.  38 C.F.R. § 3.309.  Following service, the Veteran's medical records demonstrate a negative history for arthritic complaints until approximately 2003, over fifteen years after service.  See December 2003 VAMC Cortland addendum (mild degenerative disc disease and mild scoliosis).  As such, service connection for a low back disorder on a presumptive basis is not warranted.  

Regarding direct service connection, the record demonstrates that the Veteran has current diagnoses of degenerative changes of the thoracic spine, right arm strain, residuals of ulnar neuropathy of the right arm, and a strain of the bilateral wrists, as evidenced by the most recent VA examination.  See November 2013 VA examination.  Thus, the first element of service connection is established, the presence of a current disability

In regards to the second element required for service connection, an in-service incurrence, the Veteran has asserted that he injured his back and arms while lifting "heavy infantry equipment for long periods of time."  See July 2009 VA Form 9.  The Board finds the Veteran credible and consistent throughout the claim period with respect to the history he has reported.  A lay witness may be competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  Here, the Board finds that the Veteran is competent to state that he suffered from an injury during service.  As such, Shedden element (2) has been satisfied.  See Shedden, supra. 

Lastly, the record must exhibit evidence of a nexus between the claimed in-service injury and the current disorder.  It is not in dispute that the Veteran now has current disabilities of the low back, arms, elbows and wrists, as such is shown by the November 2013 VA examination.  Further, an in-service injury has been conceded.  What remains necessary to substantiate his claims are competent evidence of a nexus between the current disabilities and the in-service trauma. 

There is no persuasive evidence that the Veteran's degenerative changes of the thoracic spine, back pain, right arm strain, ulnar neuropathy, carpal tunnel syndrome, or bilateral wrist strain, manifested in service.  The earliest post-service records of any of these illnesses are from 2003, and are years removed from the Veteran's 1988 discharge, as noted by the November 2013 VA examiner.  Moreover, the VA examiner specifically identified that the Veteran's 1976, 1977, and 1985 medical examinations were negative as to any upper extremity or back issues, and the Veteran likewise replied "no" as to having any back problems or trick shoulders, wrists or elbows.  Additionally, the VA examiner identified that the medical records reflect that the Veteran's 1983 shoulder treatment and 1986 thumb infection were isolated incidents as there existed no follow-up treatment or complaints after the isolated instances of care.  

The only medical evidence that directly addresses the matter of a nexus between the Veteran's current disorders and his service/injury therein, with adequate supporting rationale, is the report of the November 2013 VA examination.  The examiner opined that the Veteran's back and arm complaints are unrelated to his service or any injury therein, based upon a full-review of the record, a full and thorough examination, and medical literature.  In addition, the examiner specifically noted the Veteran's contemporaneous medical treatment statements regarding his vocation's "heavy workload" and a fall down a flight of stairs in 2004.  The Board finds this evidence highly probative in the matter at hand (as the examiner is a medical professional qualified to provide it and supports it with explanation of rationale and citation to supporting factual data).  Because there is no medical evidence to the contrary, the Board finds the November 2013 VA examiner's opinion to be persuasive.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that while the Veteran clearly believes that he has back and arm disorders as a result of his time in service, as a layperson without any medical training and expertise, he is not qualified to render a medical opinion regarding the etiology of his current diagnoses, which the Board notes are complex medical questions.  See Id. at 1376-77 (noting general competence to testify as to symptoms, but not to speak as to diagnosis or etiology except in limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  Moreover, the Board finds the Veteran's contemporaneous in-service self-reports of medical history to be highly persuasive, especially in light of the Veteran's post-service career involving heavy lifting.  

The Board does not dispute the fact that the Veteran has current diagnoses of degenerative changes of the thoracic spine, back pain, right arm strain, ulnar neuropathy, carpal tunnel syndrome, and bilateral wrist strain, or that the Veteran experienced back and arm pain while in-service.  However, the Board finds the November 2013 VA examination to be the most probative evidence of record regarding the etiology of the Veteran's current disorders.  In summary, the most probative evidence is against the Veteran's claims for service connection.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.



ORDER

Entitlement to service connection for bilateral arm disorder is denied.

Entitlement to service connection for bilateral elbow disorder is denied.

Entitlement to service connection for bilateral wrist disorder is denied.

Entitlement to service connection for low back disorder is denied.




____________________________________________
WAYNE M. BRAEUER 

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


